--------------------------------------------------------------------------------

June 11, 2010

CONFIDENTIAL: Letter Of Intent

Max Draughn
Chief Executive Officer
Cypress Pharmaceutical Inc.
135 Industrial Boulevard
Madison
Mississippi 39110

Dear Mr. Draughn:

     Striker (“THE COMPANY”) is pleased to submit the following non-binding
letter of intent to Cypress Pharmaceutical, Inc. (“Cypress”). THE COMPANY will
endeavor to sign final agreements within thirty (30) days following the closing
of definitive due diligence (the “Closing Date”). A separate addendum listing
initial due diligence items, Appendix 1, has been sent concurrently and
separately to this letter of intent. This is not an exhaustive list of due
diligence and further items may be considered and added at the sole discretion
of THE COMPANY. This Letter Of Intent will be superceded by the terms and
conditions contained in the Definitive Agreement or Asset Purchase Agreement.
Striker proposes to acquire GRANISOL Oral Solution (“GRANISOL”) in accordance
with the following terms and provisions:

1. Assets. In a transaction hereinafter defined as the “Proposed Transaction”,
THE COMPANY anticipates acquiring from CYPRESS and its affiliates the assets
related to GRANISOL, including all right, title and interest held by CYPRESS and
its affiliates in each of the following assets related to GRANISOL: (a) all
registered and unregistered U.S. trademarks and service marks (including any
applications thereof), trade names, domain names and designs; (b) ANDA formulas,
processes and methods related to the manufacturing process, including related
trade secrets; (c) stability and clinical trials data, regulatory filings and
correspondence and any other records; (d) packaging materials; (e) sales and
marketing materials; (f) the finished product inventory with no less than
eighteen (18) months dating, including only those lots where no shipments have
yet occurred to any customers (the “Inventory”); (g) all supplier, distributor
and wholesaler agreements (the “Contracts”); and (h) any other assets used in
connection with the manufacture, production, packaging, distribution (excluding
physical plant and equipment used in the manufacture and distribution of the
product), marketing or sale of GRANISOL (collectively, the “Assets”).

1

--------------------------------------------------------------------------------

     2. Liabilities. THE COMPANY anticipates assuming CYPRESS’s obligations to
perform under the Contracts (the “Assumed Liabilities”). THE COMPANY and CYPRESS
would agree that THE COMPANY would not assume any of CYPRESS’s other
liabilities, including but not limited to, any liabilities for returns,
chargebacks, or other discounts of any nature related to invoices containing
lots shipped prior to the Closing Date and any adverse events, product reporting
or other product related liabilities for such product shipped prior to the
Closing Date.

     3. Purchase Price. At the closing, THE COMPANY expects to pay to CYPRESS an
amount of $1,000,000 (one million US dollars). This will be determined utilizing
further data which has been requested from CYPRESS as well as actual demand for
GRANISOL, channel inventory, shelf life, product potential (including potential
pricing, contracting and competitive dynamics) and efforts made by CYPRESS to
secure their ANDA for GRANISOL, as well as complete and final diligence. The
PURCHASE PRICE is expressly for the Assets (including any saleable Inventory)
and for the Assumed Liabilities at the Closing Date. . This purchase price is
also based solely on information provided in the CIM and would be subject to
cancellation upon further due diligence performed by THE COMPANY at its sole
discretion. 
        The purchase will be contingent upon THE COMPANY being able to secure
appropriate financing to both acquire GRANISOL and to market it. THE COMPANY has
regularly and diligently informed JKF Advisors, both directly and through the
COMPANY’s bankers, of its’ financing strategy.

     4. Manufacturing and Supply Agreement. THE COMPANY and CYPRESS will
cooperate with each other in good faith in the negotiation and preparation of a
manufacturing and supply agreement for the active pharmaceutical ingredient (the
“API”) with Hubei Haosun Pharmaceutical Co. Ltd. and for the finished product
manufacturing with Therapex®, a division of Bracco S.p.A. (“Bracco”),
(collectively, the “Manufacturers”). Such manufacturing and supply agreements to
be completed in conjunction with the Closing. Pursuant to this manufacturing and
supply agreement, the Manufacturers would agree to manufacture GRANISOL for THE
COMPANY for an initial term of five years (the “Initial Term”) and to work with
THE COMPANY to make sample product available in a presentation to be determined,
including the performance of stability studies, if required. THE COMPANY would
agree to purchase at least minimum quantities to be determined by THE COMPANY
and the Manufacturers. The Manufacturers would agree to provide the output from
their manufacturing facilities related to GRANISOL exclusively to THE COMPANY.
THE COMPANY and the Manufacturers will attempt to negotiate provisions regarding
the Manufacturers manufacture and production of product line extensions for THE
COMPANY and an extension of the term of this manufacturing and supply agreement
for an additional five years. In the event THE COMPANY and the Manufacturers are
unable to reach agreement on such agreement extension beyond the initial five
year period, the Manufacturers will so inform THE COMPANY within twelve (12)
months prior to the expiration of the Initial Term and will agree to make the
required technological transfers to THE COMPANY to enable THE COMPANY or its
agent to manufacture, produce and package GRANISOL, such transfer to be complete
no less than ninety (90) days in advance of the termination of this
manufacturing and supply agreement.

2

--------------------------------------------------------------------------------

Additionally, THE COMPANY would be free to approach other manufacturers of the
active pharmaceutical ingredient for GRANISOL (“API”) with the intent of
obtaining an exclusive manufacturing relationship with such other manufacturers
to run concurrent with the exclusive relationship with Hubei Haosun. To the
extent THE COMPANY is successful in reaching agreement with another API
manufacturer, its requirements from Hubei Haosun may be reduced. THE COMPANY
would be free to approach other manufacturers of the finished product for
Granisol with the intent of obtaining an exclusive manufacturing relationship
with such other manufacturers to run concurrent with the exclusive relationship
with Therapex, a Division of Bracco S.p.A. To the extent THE COMPANY is
successful in reaching agreement with another finished product manufacturer, its
requirements from Therapex may be reduced.

     5. Contingencies. The Proposed Transaction is contingent upon, among other
things, (a) THE COMPANY’s satisfaction with its due diligence examination of the
Assets, (b) the approval of the THE COMPANY’s board of directors, (c) the
negotiation and execution of a mutually acceptable definitive purchase agreement
and a mutually acceptable definitive supply agreement and other related
documents and (d) the completion of an appropriate financing to both acquire
GRANISOL and to market it.

     6. Access. To facilitate THE COMPANY’s due diligence, CYPRESS shall provide
THE COMPANY and its representatives, access to all of CYPRESS’s facilities and
documents related to the Assets and to all of its key management and other
personnel involved in the business related to the Assets. This will include full
access to the Manufacturers production facility and full disclosure of the
production process, product costing currently in effect and any other
information relevant to the manufacturing of the product.

     7. Maintenance of Assets. Pending execution of the definitive purchase
agreement and until closing, CYPRESS shall (a) continue to operate its business
related to the Assets in the ordinary course and consistent with past practice,
and (b) take such steps as are necessary and appropriate to preserve the Assets
and the business related to the Assets, including, without limitation, retaining
relationships with suppliers, distributors, wholesalers and customers. CYPRESS
shall ensure that shipments into the distribution channels are made so as to
maintain normal inventory levels not to exceed one month’s demand to minimize
any adverse effect on future sales of GRANISOL subsequent to the Closing Date.

     8. Purchase Agreement. THE COMPANY and CYPRESS will cooperate with each
other in good faith in the negotiation and preparation of the definitive
purchase agreement, the definitive supply agreement and related documents, the
making of any required governmental filings and obtaining all necessary
approvals and consents from third parties. The definitive purchase agreement
will contain customary representations and warranties, covenants and
indemnities. CYPRESS and the Manufacturers would also agree to train a
designated number of THE COMPANY personnel on the manufacture, production and
packaging of GRANISOL.

3

--------------------------------------------------------------------------------

     9. Exclusivity. Commencing on the date hereof and continuing through 90
days after the execution and delivery of this letter of intent, CYPRESS and its
affiliates, representatives and advisors shall immediately discontinue and shall
not institute, pursue or enter into any discussions, negotiations or agreements
(whether preliminary or definitive) with any person or entity concerning any
licensing, acquisition, purchase, sale or disposition of any of the Assets.
CYPRESS acknowledges and agrees that THE COMPANY is relying on CYPRESS’s
covenants in this paragraph and, as a result of such reliance, will be incurring
considerable expense (including devoting significant management time and, as a
result thereof, foregoing other opportunities) in connection with completion of
THE COMPANY’s due diligence review of the Assets which may extend beyond a
‘physical’ due diligence at the CYPRESS facility. Accordingly, CYPRESS agrees
that in the event of any breach of this paragraph, THE COMPANY shall be entitled
to equitable relief, including an injunction and specific performance, together
with reimbursement by CYPRESS to THE COMPANY of all of THE COMPANY’s expenses
(including legal fees) incurred in connection with or related to the Proposed
Transaction, if the Proposed Transaction is not consummated as a result of such
breach.

     10. Confidentiality. This letter of intent and the Proposed Transaction
shall remain confidential between the parties. No public announcement shall be
made by any of the parties or their respective affiliates, representatives or
advisors with respect to this letter of intent or the Proposed Transaction
without the approval of the other party, unless otherwise required by law. The
parties shall continue to abide by the provisions of the Confidentiality
Agreement dated as of May 28, 2010, by and between THE COMPANY and CYPRESS. Such
confidentiality would include, but would not be limited to, the prohibition of
disclosures to any customers of CYPRESS that might purchase excess inventories
prior to the transaction date, thereby overloading the distribution channels.

     11. Non-Competition. CYPRESS will agree for a period of ten (10) years to
not compete with GRANISOL in the relevant therapeutic or prophylaxis markets
(the “Markets”) through development, partnership, licensing, acquisition or in
any other way make available, distribute, market or sell a 5HT3 mechanism of
action anti-emetic in any formulation or dosing or any other anti-emetic working
through a different or complementary mechanism of action.

     12. Governing Law; Venue. This letter of intent shall be, and the
definitive purchase agreement will be, governed by and construed in accordance
with the laws of the State of New Jersey, without regard to conflict of laws and
principles thereof. THE COMPANY and CYPRESS agree to submit to the exclusive
jurisdiction of the courts of the State of New Jersey and of the United States
located in the State of New Jersey and agree to waive, to the fullest extent
permissible by law, any objection to the laying of venue of any suit, action or
proceeding arising out of this letter of intent, or any definitive purchase
agreement, in any such court.

     13. Expenses. Except as set forth in paragraph 10, each party shall be
responsible for the fees, costs and expenses incurred by it in connection with
the Proposed Transaction whether or not the Proposed Transaction is consummated.

4

--------------------------------------------------------------------------------

     14. Non-binding. This letter of intent is not intended to bind THE COMPANY
nor CYPRESS in any way, but is written solely as an expression of the terms upon
which THE COMPANY and CYPRESS would consider the Proposed Transaction.
Notwithstanding the foregoing provision, THE COMPANY and CYPRESS intend
paragraphs 10, 11, 12 and 13 and this paragraph to be binding (the “Binding
Paragraphs”). THE COMPANY and CYPRESS intend that, other than the Binding
Paragraphs, any legal rights and obligations between THE COMPANY and CYPRESS
will come into existence only upon the parties’ execution and delivery of a
written definitive purchase agreement.

     If these basic terms and conditions of the Proposed Transaction are
acceptable to you, please indicate so by executing this letter of intent below
and returning it to the undersigned by 5:00 p.m., Eastern Daylight Time, on June
18, 2010, after which time the terms of this letter of intent shall expire.

  Regards,         Joe Carusone, Striker         By: /s/ Joe Carusone     Name:
Joe Carusone     Title: President 

Agreed and accepted as of ___, 2010.

  CYPRESS PHARMACEUTICAL, INC.         By: /s/ Max Draughn     Name: Max Draughn
    Title: CEO

Witnessed.

  By: /s/ Cameron Durrant     Name: Cameron Durrant     Title: Consultant to
Striker

 5



--------------------------------------------------------------------------------

